DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… the third TSV ... coupled with a repeater and the memory controller, and … the first TSV is coupled with the repeater and the memory controller …” because Furuta contemplates a single through-via-hole path at the input of the repeater circuit 501 and Chau, Ware, and Hollis do not teach/suggest a repeater relaying; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, by combining Hollis’ TSV (e.g. associated with Fig. 1, ref. 244/246: [0025]-[0026]) being coupled with a repeater (e.g. associated with repeater in first buffer die 222 in Fig 1: [0015]-[0018]) and being coupled with the repeater (e.g. associated with repeater in first buffer die 222 in Fig 1 coupled to corresponding TSVs: [0015]-[0018]) with Ware’s the third TSV being coupled with the memory controller (e.g. as the third one of the TSV among the array of TSV in Figure 1 is coupled with the memory controller 101), and the first TSV being 
As applicant appears to be applying the above arguments for independent claim 1 towards independent claims 10, 17 and 24, the examiner will also apply the above response for independent claim 1 towards independent claims 10, 17 and 24.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… the second signal is concurrently present at the first memory die of the first plurality of memory dies, the second memory die of the first plurality of memory dies via the first TSV, and the second plurality of memory dies based at least in part on the third TSV relaying the second signal to the repeater and the repeater relaying the second signal to the second plurality of memory dies via the second TSV” because Office Action has not established that Ware, Hollis, and Furuta describe using the repeater circuit, as described by Furuta, such that a signal would be concurrently present at the Memory 0, Memory 1, and Memory 2 of Ware; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, the combination of Ware and Hollis would teach/suggest using repeater circuit (e.g. Hollis, associated with repeater in first buffer die 222 in Fig 1: [0015]-[0018]) such that a signal would be concurrently present at the memory dies (e.g. Ware, associated with Memory 0 to Memory 3 in Fig. 1; Hollis, associated with memory dies 214 in first stacked device 210 Ware, Fig. 1; Fig. 3; [0028]-[0033]; and Hollis, Fig. 2A; Fig. 3-4; [0014]-[0037]).
As applicant appears to be applying the above arguments for independent claim 1 towards independent claims 10, 17 and 24, the examiner will also apply the above response for independent claim 1 towards independent claims 10, 17 and 24.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-17 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US Patent 7,269,212) in view Ware et al. (US Pub.: 2012/0254472) and Hollis (US Pub.: 2012/0051152).

Chau teaches/suggests a method, comprising: receiving, from a host device, a first signal modulated using a first modulation scheme that includes two levels (e.g. associated with binary signaling received from motherboard by the memory controller (603)); generating, at a memory controller (e.g. associated with Fig. 21, ref. 603) and based at least in part on receiving the first signal, a second signal modulated using a second modulation scheme that includes three or more levels (e.g. associated with converting binary signaling to multi-level signaling such as multi-PAM /4-PAM); and transmitting the second signal (e.g. associated with multi-level signaling such as multi-PAM /4-PAM) to a first memory or a second memory of a first plurality of memories (e.g. associated with a first group of memories within ref. 611 of Fig. 21) that are coupled with the memory controller (e.g. associated with Fig. 21, ref. 603) over an interconnection (e.g. associated with Fig. 21, ref. 605) or to a second plurality of memories (e.g. associated with a second group of memories within ref. 611 of Fig. 21), wherein the interconnection is coupled with the first memory and the second memory, and the interconnection is coupled with the second plurality of memories, wherein the second signal is present at the first memory, the second memory or the second plurality of memories based at least in part on the second signal and communicating the second signal  (Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; and col. 10, l. 17 to 11, l. 49).
Chau does not teach the method comprising: 
transmitting to a first memory die and a second memory die of a first plurality of memory dies over a first through-silicon via (TSV) and 
to a second plurality of memory dies over a second TSV and a third TSV, 

the second TSV is coupled with each memory die of the second plurality of memory dies, and 
the third TSV bypasses the first plurality of memory dies and is coupled with a repeater and the memory controller, 
wherein signaling is concurrently present at the first memory die of the first plurality of memory dies, the second memory die of the first plurality of memory dies via a first TSV, and the second plurality of memory dies based at least in part on the third TSV relaying signal to the repeater and the repeater relaying signal to the second plurality of memory dies via the second TSV, and wherein the first TSV is coupled with the repeater and the memory controller.
Ware teaches/suggests a method, comprising: transmitting to a first memory die and a second memory die of a first plurality of memory dies (e.g. associated with communicating with memory devices/dies in Fig. 1, such as Memory 0 and Memory 1) over a first through-silicon via (TSV) (e.g. a first one of the TSV (105) among the array of TSV in Figure 1) and to a second plurality of memory dies (e.g. associated with communicating with memory devices/dies in Fig. 1, such as Memory 2 and Memory 3) over a second TSV (e.g. a second one of the TSV among the array of TSV in Figure 1) and a third TSV (e.g. a third one of the TSV among the array of TSV in Figure 1), wherein the first TSV is coupled with the first memory die and the second memory die (e.g. as the first one of the TSV (105) among the array of TSV in Figure 1 is coupled with Memory 0 and Memory 1), the second TSV is coupled with each memory die of the 
Hollis teaches/suggests a method, comprising: the third TSV (e.g. associated with Fig. 1, ref. 244/246: [0025]-[0026]) bypasses the first plurality of memory dies (e.g. associated with memory dies 214 in first stacked device 210 in Fig 1) and is coupled with a repeater (e.g. associated with repeater in first buffer die 222 in Fig 1: [0015]-[0018]), and signaling based at least in part on the third TSV (e.g. associated with Fig. 1, ref. 244: [0025]-[0026]) relaying signal to the repeater (e.g. associated with repeater in first buffer die 222 in Fig 1: [0015]-[0018]) and the repeater (e.g. associated with repeater in first buffer die 222 in Fig 1: [0015]-[0018]) relaying signal to the second plurality of memory dies (e.g. associated with memory dies in second stacked device 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Ware’s stack architecture and Hollis’ bypassing TSV into Chau’s memory system for the benefit of implementing a much more compact architecture that is well-known in the art, as well as for the benefit of efficiently ascertain unique identifier values within the slave devices (Ware, [0024]) and implementing an increased stack of memory devices with a higher performance bus architecture (Hollis, Fig. 2A; and [0025]) to obtain the invention as specified in claim 1.

As per claim 2, Chau, Ware and Hollis teach/suggest all the claimed features of claim 1 above, where Chau and Ware teach/suggest the method comprising wherein: the first signal is encoded with a modulation scheme comprising two levels (e.g. associated with binary signaling); and the second signal is encoded with a pulse-amplitude modulation (PAM) scheme comprising three or more levels (e.g. associated with multi-level signaling such as multi-PAM /4-PAM) (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; and Ware, Fig. 1; Fig. 3; [0028]-[0033]).

As per claim 3, Chau, Ware and Hollis teach/suggest all the claimed features of claim 1 above, where Chau and Ware teach/suggest the method further comprising: deserializing the first signal after receiving the first signal, wherein generating the second signal is based at least in part on deserializing the first signal (Chau, Fig. 8; col. Ware, Fig. 1; Fig. 3; [0028]-[0033]), functionally equate to the proper conversion from binary signaling to multi-PAM /4-PAM signaling, wherein the serial binary signaling would have been deserialized to generate multi-PAM /4-PAM signaling.

As per claim 4, Chau, Ware and Hollis teach/suggest all the claimed features of claim 1 above, where Chau, Ware and Hollis teach/suggest the method further comprising: decoding the second signal at one memory die of the first plurality of memory dies, wherein each memory die of the first plurality of memory dies comprises a receiver configured to decode the second signal (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; Ware, Fig. 1; Fig. 3; [0028]-[0033]; and Hollis, Fig. 2A; Fig. 3-4; [0014]-[0037]).

As per claim 5, Chau, Ware and Hollis teach/suggest all the claimed features of claim 1 above, where Chau and Ware teach/suggest the method further comprising: capturing a first subset of information from the first signal using a first clock signal (e.g. it would have been obvious and/or well-known to one of ordinary skilled in the art to properly communicate the binary signaling with corresponding clock signaling); capturing a second subset of information from the first signal using a second clock signal (e.g. it would have been obvious and/or well-known to one of ordinary skilled in the art to properly communicate the multi-PAM /4-PAM signaling with corresponding clock signaling); and aligning in time the first subset of information and the second subset of information, wherein generating the second signal is based at least in part on Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; and Ware, Fig. 1; Fig. 3; [0028]-[0033]), it would have been obvious and/or well-known to one of ordinary skilled in the art that the clocking signaling and the data need to be properly aligned in order for the data to be properly communicated.

As per claim 6, Chau, Ware and Hollis teach/suggest all the claimed features of claim 1 above, where Chau, Ware and Hollis teach/suggest the method comprising: wherein the second signal is relayed, by the repeater (e.g. Hollis, associated with repeater in first buffer die 222 in Fig 1: [0015]-[0018]) that is coupled with the third TSV (e.g. Hollis, associated with Fig. 1, ref. 244: [0025]-[0026]) and the second TSV, to the second plurality of memory dies (e.g. Hollis, associated with memory dies in the second stacked device 220 in Fig 1) (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; and Ware, Fig. 1; Fig. 3; [0028]-[0033]; and Hollis, Fig. 2A; Fig. 3-4; and [0014]-[0037]).

As per claim 7, Chau, Ware and Hollis teach/suggest all the claimed features of claim 6 above, where Chau, Ware and Hollis teach/suggest the method comprising: wherein the first plurality of memory dies (e.g. Hollis, associated with memory dies 214 in first stacked device 210 in Fig 1) are stacked on top of each other (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; and Ware, Fig. 1; Fig. 3; [0028]-[0033]; and Hollis, Fig. 2A; Fig. 3-4; and [0014]-[0037]).

Chau, Ware and Hollis teach/suggest all the claimed features of claim 1 above, where Chau, Ware and Hollis teach/suggest the method further comprising: generating a third signal (e.g. associated with signaling on command/address bus (CA) and/or chip-select lines (CS)) based at least in part on generating the second signal; and transmitting the third signal to the first memory die and the second memory die of the first plurality of memory dies concurrently with transmitting the second signal (e.g. associated with writing data at the address-specified bank, row, and/or column within the storage array, wherein the data to be written would be concurrently communicated with the addressing information in order to properly write the data as specified by the addressing information) (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; Ware, Fig. 1; Fig. 3; [0028]-[0033]; Hollis, Fig. 2A; Fig. 3-4; [0014]-[0037]).

As per claim 9, Chau, Ware and Hollis teach/suggest all the claimed features of claim 8 above, where Chau and Ware teach/suggest the method comprising: wherein the third signal comprises a Chip Enable (CE) signal (e.g. equate to signaling on command/address bus (CA) and/or chip-select lines (CS)) (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; and Ware, Fig. 1; Fig. 3; [0028]-[0033]).

As per claim 10, Chau teaches/suggests a method, comprising: generating, at a memory controller (e.g. associated with Fig. 21, ref. 603) and based at least in part on information received from a host device (e.g. associated with signaling received from 
Chau does not teach the method, comprising:
the second signal based at least in part on generating the first signal, wherein the second signal comprises an indicator of a designated memory die targeted to receive the first signal; and
transmitting, based at a least in part on generating the second signal, the first signal and the second signal concurrently to one or more memory dies of a first plurality of memory dies over a first through-silicon via (TSV) and to a second plurality of 
wherein the signal is concurrently present at the first memory die of the first plurality of memory dies, the second memory die of the first plurality of memory dies, and the second plurality of memory dies based at least in part on the third TSV relaying signal to the repeater and the repeater relaying signal to the second plurality of memory dies via the second TSV, and wherein the first TSV is coupled with the repeater and the memory controller.
Ware teaches/suggests a method, comprising: the second signal (e.g. associated with signaling on command/address bus (CA) and/or chip-select lines (CS)) based at least in part on generating the first signal (e.g. associated with signaling on bidirectional data bus (DQ)), wherein the second signal comprises an indicator of a designated memory die targeted to receive the first signal (e.g. signaling on command/address bus (CA) and/or chip-select lines (CS) would indicate/designate which memory die will received the signaling on bidirectional data bus (DQ)); and transmitting, based at a least in part on generating the second signal, the first signal and the second signal concurrently to one or more memory dies of a first plurality of memory dies (e.g. associated with writing data at the address-specified bank, row, and/or column within the storage array, such as Memory 0 and Memory 1 in Fig. 1, wherein the data to be written would be concurrently communicated with the addressing information in order to properly write the data as specified by the addressing information) over a first through-
Hollis teaches/suggests a method, comprising: the third TSV (e.g. associated with Fig. 1, ref. 244/246: [0025]-[0026]) bypasses the first plurality of memory dies (e.g. associated with memory dies 214 in first stacked device 210 in Fig 1) and is coupled 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Ware’s stack architecture and Hollis’ bypassing TSV into Chau’s memory system for the benefit of implementing a much more compact architecture that is well-known in the art, as well as for the benefit of efficiently ascertain unique identifier values within the slave devices (Ware, [0024]) and implementing an increased stack of memory devices with a higher performance bus architecture (Hollis, Fig. 2A; and [0025]) to obtain the invention as specified in claim 10.

As per claim 11, Chau, Ware and Hollis teach/suggest all the claimed features of claim 10 above, where Chau and Ware teach/suggest the method comprising: wherein generating the second signal comprises: encoding the second signal with a pulse-amplitude modulation (PAM) scheme (e.g. associated with multi-level signaling such as multi-PAM /4-PAM) (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; and Ware, Fig. 1; Fig. 3; [0028]-[0033]).

As per claim 13, Chau, Ware and Hollis teach/suggest all the claimed features of claim 11 above, where Chau, Ware and Hollis teach/suggest the method further comprising: decoding the second signal at the one or more memory dies of the first plurality of memory dies (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; Ware, Fig. 1; Fig. 3; [0028]-[0033]; and Hollis, Fig. 2A; Fig. 3-4; [0014]-[0037]).

As per claim 14, Chau, Ware and Hollis teach/suggest all the claimed features of claim 13 above, where Chau and Ware teach/suggest the method further comprising: activating a first receiver of the one or more memory dies based at least in part on decoding the second signal, wherein the first receiver is configured to decode the first signal (e.g. associated with writing data at the address-specified bank, row, and/or column within the storage array, wherein the data to be written would be concurrently communicated with the addressing information in order to properly decode and write the data as specified by the addressing information) (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; and Ware, Fig. 1; Fig. 3; [0028]-[0033]).

As per claim 15, Chau, Ware and Hollis teach/suggest all the claimed features of claim 14 above, where Chau and Ware teach/suggest the method further comprising: decoding the first signal at the one or more memory dies based at least in part on activating the first receiver (e.g. associated with writing data at the address-specified bank, row, and/or column within the storage array, wherein the data to be written would Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; and Ware, Fig. 1; Fig. 3; [0028]-[0033]).

As per claim 16, Chau, Ware and Hollis teach/suggest all the claimed features of claim 10 above, where Chau, Ware and Hollis teach/suggest the method further comprising: configuring an interior data bus within a memory die of the first plurality of memory dies to carry a signal modulated using a modulation scheme that includes three or more levels (e.g. associated with multi-level signaling such as multi-PAM /4-PAM) (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; Ware, Fig. 1; Fig. 3; [0028]-[0033]; and Hollis, Fig. 2A; Fig. 3-4; [0014]-[0037]).

As per claim 17, Chau teaches/suggests an apparatus, comprising: a first plurality of memories (e.g. associated with Fig. 21, ref. 611), one or more memory of the first plurality of memories (e.g. associated with a first group of memories within ref. 611 of Fig. 21), comprising an interconnection (e.g. associated with Fig. 21, ref. 605); a second plurality of memories (e.g. associated with Fig. 21, ref. 611), one or more memory of the second plurality of memories (e.g. associated with a second group of memories within ref. 611 of Fig. 21) comprising the interconnection; a bus coupled with the interconnect (e.g. associated with Fig. 21, ref. 605); and a controller (e.g. associated with Fig. 21, ref. 603) coupled with the first plurality of memories (e.g. associated with Fig. 21, ref. 611), the controller operable to: generate, based at least in part on a first 
Chau does not teach the apparatus, comprising:
a first plurality of memory dies, one or more memory dies of the first plurality of memory dies comprising a first through-silicon via (TSV); and
a second plurality of memory dies, one or more memory dies of the second plurality of memory dies comprising a second TSV;
coupled with the first TSV and a third TSV that bypasses the first plurality of memory dies and is coupled with a repeater and the controller; and 
coupled with the first plurality of memory dies;

wherein signaling is concurrently present at the first memory die of the first plurality of memory dies, the second memory die of the first plurality of memory dies, and the second plurality of memory dies based at least in part on the third TSV relaying signal to the repeater and the repeater relaying signal to the second plurality of memory dies via the second TSV, and wherein the first TSV is coupled with the repeater and the controller.
Ware teaches/suggests an apparatus, comprising: a first plurality of memory dies (e.g. associated with memory devices/dies in Fig. 1, such as Memory 0 and Memory 1), one or more memory dies of the first plurality of memory dies comprising a first through-silicon via (TSV) (e.g. a first one of the TSV (105) among the array of TSV in Figure 1); a second plurality of memory dies (e.g. associated with memory devices/dies in Fig. 1, such as Memory 2 and Memory 3), one or more memory dies of the second plurality of memory dies comprising a second TSV (e.g. a second one of the TSV among the array of TSV in Figure 1); coupled with the first TSV (e.g. the first one of the TSV among the array of TSV in Figure 1) and a third TSV is coupled with the controller (e.g. as a third one of the TSV among the array of TSV in Figure 1 is coupled with the memory controller 101); and coupled with the first plurality of memory dies (e.g. associated with memory devices/dies in Fig. 1, such as Memory 0 and Memory 1, being coupled); 
Hollis teaches/suggests an apparatus, comprising: the third TSV (e.g. associated with Fig. 1, ref. 244/246: [0025]-[0026]) that bypasses the first plurality of memory dies (e.g. associated with memory dies 214 in first stacked device 210 in Fig 1) and is coupled with a repeater (e.g. associated with repeater in first buffer die 222 in Fig 1: [0015]-[0018]); and signaling based at least in part on the third TSV (e.g. associated with Fig. 1, ref. 244: [0025]-[0026]) relaying signal to the repeater (e.g. associated with repeater in first buffer die 222 in Fig 1: [0015]-[0018]) and the repeater (e.g. associated with repeater in first buffer die 222 in Fig 1: [0015]-[0018]) relaying signal to the second plurality of memory dies (e.g. associated with memory dies in second stacked device 220 in Fig 1) via the second TSV, and being coupled with the repeater (e.g. associated with corresponding TSV being coupled with repeater in first buffer die 222 in Fig 1: [0015]-[0018]) (Fig. 2A; Fig. 3-4; and [0014]-[0037]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Ware’s stack architecture and Hollis’ bypassing TSV into Chau’s memory system for the benefit of implementing a much more compact architecture that is well-known in the art, as well as for the benefit of efficiently ascertain unique identifier values within the slave devices (Ware, [0024]) and implementing an increased stack of memory devices with a higher performance bus architecture (Hollis, Fig. 2A; and [0025]) to obtain the invention as specified in claim 17.

As per claim 24, Chau teaches/suggests an apparatus, comprising: a first plurality of memories comprising a first memory and a second memory (e.g. associated with a first group of memories within ref. 611 of Fig. 21); a second plurality of memories 
Chau does not teach the apparatus, comprising:
a first plurality of memory dies comprising a first memory die and a second memory die;
a second plurality of memory dies;
a first through-silicon via (TSV) coupled with the first memory die and the second memory die;

a third TSV that bypasses the first plurality of memory dies and is coupled with the second TSV;
a repeater that is coupled with a memory controller via the first TSV and the third TSV;
being coupled with the first TSV and the third TSV; and
coupled with the first plurality of memory dies and the second plurality of memory dies; and
transmit to the first memory die and the second memory die over the first TSV and to the second plurality of memory dies over the second TSV and the third TSV, wherein signaling is concurrently present at the first memory die of the first plurality of memory dies, the second memory die of the first plurality of memory dies and the second plurality of memory dies based at least in part on the third TSV relaying signal to the repeater and the repeater relaying signal to the second plurality of memory dies via the second TSV, 
Ware teaches/suggests an apparatus, comprising: a first plurality of memory dies comprising a first memory die and a second memory die (e.g. associated with memory devices/dies in Fig. 1, such as Memory 0 and Memory 1); a second plurality of memory dies (e.g. associated with memory devices/dies in Fig. 1, such as Memory 2 and Memory 3); a first through-silicon via (TSV) coupled with the first memory die and the second memory die (e.g. associated with a first one of the TSV among the array of TSV coupled with memory devices/dies in Fig. 1, such as Memory 0 and Memory 1); and a second TSV coupled with the second plurality of memory dies (e.g. associated with a 
Hollis teaches/suggests a method, comprising: a repeater (e.g. associated with repeater in first buffer die 222 in Fig 1: [0015]-[0018]) that is coupled with corresponding TSV (e.g. associated with Fig. 1, ref. 244: [0025]-[0026]) accordingly; and signaling based at least in part on the third TSV (e.g. associated with Fig. 1, ref. 244: [0025]-[0026]) relaying signal to the repeater (e.g. associated with repeater in first buffer die 222 in Fig 1: [0015]-[0018]) and the repeater (e.g. associated with repeater in first buffer die 222 in Fig 1: [0015]-[0018]) relaying signal to the second plurality of memory dies (e.g. associated with memory dies in second stacked device 220 in Fig 1) via the second TSV (Fig. 2A; Fig. 3-4; and [0014]-[0037]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Ware’s stack architecture and Hollis’ bypassing TSV into Chau’s memory system for the benefit of implementing a much more compact architecture that is well-known in the art, as well as for the benefit of efficiently ascertain unique identifier values within the slave devices (Ware, [0024]) and implementing an increased stack of memory devices with a higher performance bus architecture (Hollis, Fig. 2A; and [0025]) to obtain the invention as specified in claim 24.

As per claim 25, Chau, Ware and Hollis teach/suggest all the claimed features of claim 24 above, where Chau and Ware teach/suggest the apparatus comprising wherein the memory controller is further operable to: deserialize the first signal after receiving the first signal, wherein generating the second signal is based at least in part on deserializing the first signal (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; and Ware, Fig. 1; [0028]-[0029]), functionally equate to the 

As per claim 26, Chau, Ware and Hollis teach/suggest all the claimed features of claim 24 above, where Chau, Ware and Hollis teach/suggest the apparatus comprising wherein the memory controller is further operable to: generate a third signal (e.g. associated with signaling on command/address bus (CA) and/or chip-select lines (CS)) based at least in part on generating the second signal; and transmit the third signal to the first memory die and the second memory die of the first plurality of memory dies concurrently with transmitting the second signal (e.g. associated with writing data at the address-specified bank, row, and/or column within the storage array, wherein the data to be written would be concurrently communicated with the addressing information in order to properly write the data as specified by the addressing information) (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; Ware, Fig. 1; [0028]-[0029]; and Hollis, Fig. 2A; Fig. 3-4; [0014]-[0037]).

As per claim 27, Chau, Ware and Hollis teach/suggest all the claimed features of claim 1 above, where Chau and Ware teach/suggest the apparatus comprising wherein: the first signal (e.g. associated with binary signaling) is received via a first internal signal path that is dedicated to communicating signals modulated with the first modulation scheme; and the second signal (e.g. associated with multi-PAM /4-PAM signaling) is transmitted via a second internal signal path dedicated to communicating signals Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; and Ware, Fig. 1; [0028]-[0029]).

As per claim 28, Chau, Ware and Hollis teach/suggest all the claimed features of claim 10 above, where Chau and Ware teach/suggest the method comprising wherein the first modulation scheme includes two levels (e.g. associated with binary signaling), the first signal comprises metadata (e.g. it is well-known and/or obvious for metadata to be included in the communicated data), and the second signal comprises control data (e.g. associated with controlling where to write/read the data) (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; and Ware, Fig. 1; [0028]-[0029]).

As per claim 29, Chau, Ware and Hollis teach/suggest all the claimed features of claim 1 above, where Chau, Ware and Hollis teach/suggest the apparatus comprising wherein generating the second signal comprises: multiplexing first data and second data into one or more symbols of the second signal, wherein a first bit of a symbol of the second signal is associated with the first data and intended for a memory die of the first plurality of memory dies and a second bit of the symbol is associated with the second data and intended for a memory die of the second plurality of memory dies (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; Ware, Fig. 1; [0028]-[0029]; Hollis, Fig. 2A; Fig. 3-4; [0014]-[0037]), equate to proper generation of multi-level signaling such as multi-PAM /4-PAM for communication to the corresponding memory dies.

s 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US Patent 7,269,212) in view Ware et al. (US Pub.: 2012/0254472) and Hollis (US Pub.: 2012/0051152) as applied to claim 17 above, and further in view of Rajan et al. (US Pub.: 2014/0192583).

As per claim 18, Chau, Ware and Hollis teach/suggest all the claimed features of claim 17 above, where Chau, Ware and Hollis further teach/suggest the apparatus further comprising: coupled with the first plurality of memory dies (Ware, associated with first group of memory devices/dies in Fig. 1) through the first TSV (Ware, Fig. 1, ref. 105 that is associated with the first group of memory devices/dies) and the second plurality of memory dies through the second TSV; receive the second signal through the first TSV; and re-transmitting (e.g. Hollis, re-transmitting via repeater in first buffer die 222 in Fig 1: [0015]-[0018]) the second signal to at least one memory die of the second plurality of memory dies based at least in part on receiving the second signal (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; Ware, Fig. 1; [0028]-[0029]; and Hollis, Fig. 2A; Fig. 3-4; [0014]-[0037]).
Chau, Ware and Hollis do not teach the apparatus further comprising:
a second controller coupled accordingly; and 
the second controller operable to: communicating.
Rajan teaches/suggests an apparatus comprising: a second controller (e.g. associated with a second sub-controller 12426 of Fig. 124B) coupled accordingly; the second controller operable to: communicating (Fig. 124B; and [1281]-[1283]).
Rajan’s controllers into Chau, Ware and Hollis’s memory architecture for the benefit of using at least two different memory technology combined on the same memory module (Rajan, [1283]) to obtain the invention as specified in claim 18.

As per claim 19, Chau, Ware, Hollis, and Rajan teach/suggest all the claimed features of claim 18 above, where Chau, Ware, Hollis, and Rajan further teach/suggest the apparatus comprising wherein: the controller, during a first time duration, is operable to transmit the second signal to the one or more memory dies of the first plurality of memory dies; and the controller, during a second time duration subsequent to the first time duration, is operable to: transmit the second signal to the one or more memory dies of the second plurality of memory dies through the first TSV in conjunction with re-transmitting the second signal at the second controller (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; Ware, Fig. 1; [0028]-[0029]; Hollis, Fig. 2A; Fig. 3-4; [0014]-[0037]; and Rajan, Fig. 124B; [1281]-[1283]).

As per claim 20, claim 20 is rejected in accordance to the same rational and reasoning as the above rejection of claim 18, where Chau, Ware, Hollis, and Rajan further teach/suggest the apparatus comprising coupled with the controller over the third TSV; and receiving through the third TSV (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; Ware, Fig. 1; [0028]-[0029]; Hollis, Fig. 2A; Fig. 3-4; [0014]-[0037]; and Rajan, Fig. 124B; [1281]-[1283]).

As per claim 21, Chau, Ware, Hollis, and Rajan teach/suggest all the claimed features of claim 20 above, where Chau, Ware, Hollis, and Rajan further teach/suggest the apparatus comprising: wherein the controller is operable to: transmit the second signal to the one or more memory dies of the first plurality of memory dies through the first TSV and to the one or more memory dies of the second plurality of memory dies through the second TSV and the third TSV, wherein transmitting to the one or more memory dies of the second plurality of memory dies is in conjunction with re-transmitting the second signal at the second controller (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; Ware, Fig. 1; [0028]-[0029]; Hollis, Fig. 2A; Fig. 3-4; [0014]-[0037]; and Rajan, Fig. 124B; [1281]-[1283]), wherein it would have been obvious to one of ordinary skilled in the art to implementing the above claimed features.

As per claim 22, Chau, Ware, Hollis, and Rajan teach/suggest all the claimed features of claim 18 above, where Chau, Ware, Hollis, and Rajan further teach/suggest the apparatus comprising: wherein the apparatus is configured in a package-on-package stack, wherein: the first plurality of memory dies is located above the controller; the second controller is located above the first plurality of memory dies; and the second plurality of memory dies is located above the second controller (Chau, Fig. 8; col. 3, ll. 4-39; col. 5, l. 36 to col. 6, l. 34; col. 10, l. 17 to 11, l. 49; Ware, Fig. 1; [0028]-[0029]; Hollis, Fig. 2A; Fig. 3-4; [0014]-[0037]; and Rajan, Fig. 124B; [1281]-[1283]).


PERTINENT RELATED PRIOR ART
Saini et al. (US Pub.: 2007/0290333)
Leddige et al. (US Pub.: 2008/0054493)
Kim (US Pub.: 2008/0094086)
II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        August 20, 2021